TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00638-CR


William Christopher Lloyd, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 68452, HONORABLE JOE CARROLL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
		Appellant William Christopher Lloyd seeks to appeal a judgment of conviction for
possession of a controlled substance of one gram or more but less than four grams.  The trial court
has certified that this is a plea bargain case and Lloyd has no right of appeal.  The appeal is
dismissed.  See Tex. R. App. P. 25.2(a)(2), (d).
 
____________________________________
							Diane M. Henson, Justice
Before Chief Justice Jones, Justices Pemberton and Henson
Dismissed for Want of Jurisdiction
Filed:   November 16, 2011
Do Not Publish